Exhibit 12 Ball Corporation and Subsidiaries Ratio of Earnings to Fixed Charges ($ in millions) 2008 2007 2006 2005 2004 Earnings before taxes $ 452.8 $ 364.5 $ 446.9 $ 363.6 $ 445.9 Plus: Interest expensed and capitalized 144.9 155.8 142.5 121.7 105.8 Interest expense within rent 27.8 28.3 27.7 25.6 24.8 Amortization of capitalized interest 4.8 3.1 2.9 2.9 1.8 Distributed income of equity investees 14.2 12.9 6.0 11.6 8.4 Less: Interest capitalized (7.2 ) (6.4 ) (8.1 ) (5.3 ) (2.1 ) Adjusted earnings $ 637.3 $ 558.2 $ 634.1 $ 520.1 $ 584.6 Fixed charges (a) 172.7 184.1 170.2 147.3 130.6 Ratio of earnings to fixed charges 3.7 x 3.0 x 3.6 x 3.5 x 4.5 x (a) Fixed charges include interest expensed and capitalized as well as interest expense within rent. Page 1 of 1
